For Publication

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 SHIRE US, INC.,

                Plaintiff
                                                             Civil Action No. 17-7716 (JMV) (SCM)
        V.


 ALLERGAN, INC., ALLERGAN SALES, LLC,                                       OPINION
 and ALLERGAN USA, INC.,
                Defendants.


John Michael Vazguez, U.S.D.J.

       This matter concerns antitrust allegations in the Medicare Part D (‘Part D”) prescription

drug market. D.E. 64. Plaintiff, Shire US, Inc. (“Shire”), alleges that Defendants are engaged in

an “ongoing, overarching, and interconnected scheme” to systematically block Plaintiff from

competing with Defendants in the Part D prescription drug market for treatment of dry eye disease

in violation of Sections 1 and 2 of the Sherman Act and state law. D.E. 64     ¶J   1, 25. Defendants

consist of Allergan, Inc.; Allergan Sales, LLC; and Allergan USA, Inc. (collectively “Defendants”

or “Allergan”). The present matter comes before the Court on Defendants’ motion to dismiss

Plaintiffs First Amended Complaint (“FAC”) for failure to state a claim pursuant to Federal Rule

of Civil Procedure l2(b)(6). D.E. 14. The Court reviewed all submissions1 and held oral argument

on February 26, 2019. for the reasons that follow, Defendants’ motion to dismiss is granted.




‘Plaintiffs First Amended Complaint is referred to as “FAC,” D.E. 64. Defendants’ moving brief
is referred to as “Def. Br.,” D.E. 14-1. Plaintiffs brief in opposition is referred to as “P1. Opp’n,”
D.E. 3 1. Defendants’ reply is referred to as “Def. Reply,” D.E. 32. Plaintiffs letter providing
      I. BACKGROUND2

          Plaintiff Shire alleges that Allergan is coercing Part D prescription drug plans to effectively

exclude Shire’s superior dry eye disease (“DED”) treatment drug from the market through a

combination of anticompetitive bundling and exclusive dealing arrangements. FAC              ¶ 1. DED
occurs when the eye does not produce enough tears or when tears are not of the correct consistency.

Id.   ¶ 34. The disease is evidenced by inflammation and damage to the ocular surface, resulting in
blurry or fluctuating vision and eye fatigue. Id. About one million Americans currently receive

prescription drug treatment for DED. Id.       ¶ 36.
The Parties and Their Products

          Shire and Allergan are competitors in the pharmaceutical industry. Id. Shire is a New

Jersey phaniiaceutical company that develops, manufactures, markets, and distributes

pharmaceutical products worldwide. Id.         ¶ 26. Allergan is a Delaware pharmaceutical company
that engages in research, development, manufacturing, sales, distribution, and marketing of

specialty pharmaceutical products. Id.       ¶ 30.
          Both companies offer a prescription drug for the treatment of DED. Shire offers Xiidra®

and Allergan offers Restasis®.         Id.   ¶ 1. Xiidra and Restasis are the only FDA-approved
prescription drugs on the market for treatment of DED. Id.      ¶ 38. There are no reasonably available


supplemental authority will be referred to as “P1. Ltr.,” D.E. 48. Defendants’ response to Plaintiffs
letter will be referred to as “Def. Resp.,” D.E. 50.
2
 The facts are derived from Plaintiffs FAC. D.E. 64. When reviewing a motion to dismiss, the
Court accepts as true all well-pleaded facts in the complaint. fowler v. UPMC Shadvside, 578
F.3d 203, 210 (3d Cir. 2009). Additionally, a district court may consider “exhibits attached to the
complaint and matters of public record” as well as “an undisputedly authentic document that a
defendant attaches as an exhibit to a motion to dismiss if the plaintiffs claims are based on the
document.” Pension Ben. Gttar. Corp. v. White Consot. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir.
1993).

                                                       2
substitutes to treat DED. Id.           ¶   116. Over-the-counter treatments, such as artificial tears, are

insufficient to treat the underlying inflammation that causes DED. Id.

             The FDA approvals for Xiidra and Restasis are different in scope. Id. In July of 2016, the

FDA approved Shire’s Xiidra for treatment of both the symptoms and signs of DED. Id.                      ¶   8.

Clinical studies show that patients taking Xiidra experienced relief from DED symptoms of within

as little as two weeks, and from underlying inflammatory conditions within six to twelve weeks.

Id.   ¶ 8.   In contrast, the FDA has approved Restasis® only for treatment of a specific symptom of

DED     —    reduced tear fluid volume       —   which affects only ten percent of those with DED. Id.   ¶ 38.
Restasis has been on the market for fifteen years, during which time patients have reported ocular

burning from using the drug. Id.            ¶J   1, 40. One study indicated that 23% of patients discontinued

use of Restasis within three months of first using it and 43% of patients stopped use within six

months. Id.       ¶ 40.   Clinical studies reflect that it typically takes longer than six months for Restasis

to become effective. Id.        ¶ 40.
             Given Xiidra’s potential advantages over Restasis, it has been referred to by industry

officials as a “big game changer.” Id.            ¶ 47.   In the two years following its launch in 2016, Xiidra

captured approximately 35% of the commercial DED market, and around 10% of the Part D DED

market. Id.      ¶   122. Restasis maintains approximately 90% of the Part D DED market. Id.           ¶ 131.
The Part D DED Market

             F or purposes of its antitrust claims, Plaintiff identifies the Part D DED market as the

relevant product market. Id.            ¶   115. Congress passed Medicare to provide affordable medical

assistance to the elderly, and enacted Part D specifically as an optional outpatient prescription drug

program for senior citizens to receive discounted and subsidized prescription drugs. Id.             ¶J 50-53.
Because DED is a condition that progresses with age, it disproportionally affects the elderly. Id.



                                                             3
¶ 37. Prescriptions for DED treatment under Part D account for approximately 40% of all DED
prescriptions.

        Participants in Part D can choose from a variety of plans. Id.   ¶ 53. The list of drugs covered
by a particular plan is called the plan’s “formulary.” Id.   ¶ 54. formularies offer drugs in a number
of tiers that dictate the patient’s copayment. Id.   ¶ 61. Drugs with the lowest copayment are listed
in the “preferred” tier, followed by the “non-preferred” tier. Id.    ¶ 61. If a drug is not listed on a
formulary, then it is considered “not covered” and the patient must either pay for the drug in full

(at a price that is typically two to five times higher than that listed on the formulary) or have his

or her physician file a successful appeal with the plan seeking an exception.3 Id. Hence, drugs not

covered on formularies are faced with a competitive disadvantage in the Part D marketplace. Id.

¶ 64.
        Plaintiff alleges that commercial prescription drug plans are not substitutes for Part D

because individuals covered by Part D (individuals aged 65 and older or with permanent

disabilities) receive lower premiums for a comprehensive list of prescription drugs. Thus, Part D

participants have no need for traditional, commercial prescription drug plans. Id.       ¶ 117. In fact,
Plaintiff alleges that it, Defendants, and other industry participants recognize Part D as its own

independent market, often using different staff or hiring third parties to engage with Part D

administrators. Id.   ¶ 11$. Plaintiff adds that the Part D administrators also treat the Part D DED
market differently than any separate commercial business that they may engage in. Id.         ¶ 120.




  for a successful appeal, a physician must establish (i) failure of the drug listed on the fonTlulary
to effectively treat the patient’s condition, or (ii) the patient’s inability to tolerate the side effects
or other problems caused by the drug listed on the formulary. Id. ¶ 63-65.
                                                     4
The Alleged Anticompetitive Conduct

        Plaintiff essentially alleges two forms of anticompetitive conduct by Defendants:

anticompetitive bundling and exclusive dealing contracts. Id.      ¶J 126-27. First, Plaintiff alleges
that Defendants engaged in anticompetitive bundling by contracting with “Plan 1” and “Plan 2” to

offer Restasis in a bundled portfolio of drugs at a price below its average variable cost. Id.   ¶J $6,
91, 97. Second, Plaintiff alleges that Defendants engaged in an exclusive dealing contract with

“Plan 3” whereby the plan is contractually barred from offering any other DED drug on its

formulary for the foreseeable future. Id.   ¶ 107.
        A review of the seller-side of the Part D market is required to properly understand these

claims. “Pharmaceutical companies negotiate annually with Part D plans to gain placement of

their drugs on the plans’ formularies for the coming year.” Id.      ¶ 6$. The negotiations usually
begin around April of “the preceding plan year and culminate in August of the same year when

the plans finalize their formularies for the coming year.” Id. Certain Part D plans delegate their

negotiation and selection process to administrators. Id.   ¶ 72. For example, “several of the top ten
Part D plans and many smaller ones use another top ten plan (Plan 3) to negotiate and administer

their formulary coverage.” Id. As a result, Plan 3 negotiates with pharmaceutical companies on

behalf of numerous Part D plans. Id. Similarly, “[p]hanTlaceutical companies typically contract

with third party agents to oversee negotiations with plans for placement of their drugs on the plans’

formularies,” often to “keep[] [their] dealings with Part D plans separate from [their] dealings for

commercial business.” Id.    ¶ 71.
       During these annual negotiations, a pharmaceutical company seeks to secure its drugs’

preferential placement on the Part D plan’s formulary by minimizing the Part D plan’s costs in

offering the drugs. Id.   ¶ 69. Although pharmaceutical companies do not sell their drugs directly


                                                     5
to Part D plans, Part D plans reimburse pharmacies for dispensing covered drugs to participants.

Id.   ¶ 60. Therefore, to lower the plan’s reimbursement expenses, pharmaceutical companies offer
rebates and discounts to patients who acquire a prescription drug through a particular Part D plan.

Id.   ¶ 69-70. PhanTlaceutical companies also offer price protection, meaning that if the price for
their drug increases during the contractual term, rebates will also proportionally increase, ensuring

that the plans do not incur any additional costs. Id.   ¶ 70.
          The top three plans in Part D are Plan 1, Plan 2, and Plan 34 About 70% of the Part D

prescriptions for DED treatment are derived from the three plans. Id.         ¶ 109. Despite Plaintiffs
view that Xiidra is superior to Restasis, Plaintiff has been unable to secure a “preferred” position

for Xiidra on any of the formularies of these plans. Id.        ¶J 87-109. Plaintiff alleges that this is
because Defendants have unlawfully engaged in (1) anticompetitive bundling with Plan I and Plan

2, and (2) improper exclusionary contracting with Plan 35 Id.        ¶J 86, 91, 97, 107.
          Shire alleges that Allergan’s technique of “bundling” rebates across its products, including

Restasis, to secure exclusivity on top plans’ formularies constitutes unlawful anticompetitive

conduct. Id.     ¶ 14$. Allergan offers a number of products in its Part D portfolio aside from
Restatsis. Id.   ¶ 74. Among these other products are Lumigan®, Combigan®, and Alphagan P®.
Id. The FDA approved Lumigan, Combigan, and Alphagan P for treatment of high eye pressure

in patients with glaucoma or ocular tension. Id.    ¶J 75-77. The FDA has not approved a generic


  As noted, Plan 3 actually refers to four separate top-ten plans that are negotiated jointly though
one administrator. Id. ¶ 98. The FAC does not indicate whether Plan 1 and Plan 2 negotiate
through an administrator or through their own representatives.

  Plaintiff does not attach the actual contracts between Allergan and these Part D plans but notes
that “[a]greements of this nature are not available to the public and typically contain confidentiality
provisions that prohibit their disclosure to anyone except the parties to the agreements.” Id. ¶ 108.
Therefore, Plaintiff drew on its own interactions with the Part D plans to form its factual
allegations.
                                                   6
substitute for any of these three drugs in the United States. Id. For the four quarters spanning

from the third quarter of 2016 to the second quarter of 2017, the three glaucoma drugs accounted

for almost $750,000,000 of Allergan’s sales in Part D plans. Id.        ¶ 78. Restasis accounted for
$719,000,000 of Allergan’s sales in Part D plans during this same period. Id. Thus, Plaintiff

alleges that Allergan has “more than enough financial wherewithal” to offer Restasis to Part D

plans “at an effective price that is below Allergan’s average variable cost” and potentially even

“for free” given the commercially advantageous positioning of Allergan’s other offerings. Id.

       Regarding Plan 1, which is responsible for nearly 25% of the Part D DED market, Plaintiff

offered “substantial rebates and discounts” in attempts to have Xiidra placed on the plan’s

fonnulary. Id.   ¶ 89. In response, Plan I informed Plaintiff that any placement of Xiidra on its
formulary would result in the loss of rebates from Allergan, stating that “[y]ou could give [Xiidra]

to us for free, and the numbers still wouldn’t work.” Id.    ¶ $9. Further, Plan I told Plaintiff that it
would need Allergan’s “permission” for Xiidra to be listed on the formulary. Id.          ¶ 90. Plan I
eventually listed Xiidra on its fonnulary but only in its “non-preferred” tier, resulting in

copayments that are two to five times higher than if Xiidra was listed in the “preferred tier” with

Restasis. Id. Plaintiff believes that if the plan’s forrnulary included Xiidra in any capacity other

than “non-preferred,” Plan I would “lose the price protection, rebates, and discounts on the entirety

of Allergan’s Part D portfolio.” Id.   ¶ 91. Plaintiff alleges that ‘[tills makes it impossible for Shire
to offer discounts on Xiidra that compete with the bundled rebates provided by Allergan and keep

Xiidra’s price above its cost.” Id.

        Regarding Plan 2, which is responsible for over 11% of the Part D DED market, Plaintiff

also offered “substantial rebates and discounts” to list Xiidra on its formulary. Id.    ¶J 92-93. Plan
2 stated that listing Xiidra on its formulary would contractually cause Plan 2 to lose all of its “price



                                                    7
protection” and “bundled rebates” from Allergan. Id.      ¶ 93. Plan 2 added that it would need to first
“check with Allergan and get its permission[.]” Id.      ¶ 94. Nevertheless, the Centers for Medicare
& Medicaid Services (“CMS”), who contract with Part D administrators, id.          ¶ 53, later informed
Plan 2 that it would have to offer Xiidra given its formulary classifications. Id.       ¶ 94. Plan 2,
however, only placed Xiidra on its forrnulary as “non-preferred” with prior authorization and “step

through” requirements. This means that Plan 2 patients must first try Restasis and experience

“failure” before Plan 2 will contribute towards their prescriptions for Xiidra.               Id.   ¶   94.

Additionally, the copay for Xiidra is still two to five times higher than if it was listed in the

“preferred” tier. Id.    ¶   95. Plaintiff alleges that “[t]his makes it impossible for Shire to offer

discounts on Xiidra that compete with the bundled rebates provided by Allergan and keep Xiidra’s

price above its cost.” Id.    ¶ 97.
          Plaintiff alleges that Defendants had an exclusionary agreement with Plan 3. Id.          ¶ 107.
Plan 3 is responsible for 34% of the Part D DED market. Id.       ¶ 98. Plaintiff alleges that it met the
pricing requirements that Plan 3 had indicated would secure Xiidra’s listing on Plan 3’s formulary.

Id.   ¶ 100. Plan 3 confirmed that the offered pricing would “get it done” and that Plaintiff need not
improve its offer. Id.   ¶ 100. Plan 3 later retracted these statements, explaining that Xiidra could
not be added to the formulary because it would create “too much disruption” as Allergan’s contract

with Plan 3 prohibited offering another DED treatment on the formulary. Id.            ¶J 101-102. A
“Shire executive” then asked Plan 3 how it could “get out” of this position in the future, to which

Plan 3 responded, “you don’t.”6 Id.         ¶ 102. Therefore, Xiidra is “not covered” by Plan 3’s
formulary, requiring Plan 3 patients to pay two to five times more for Xiidra than if Xiidra was




6
  Plaintiff does not identify who (by position) from Plan 3 made these statements. Similarly,
Plaintiff does not indicate the position of the “Shire executive.”
                                                     8
listed as a “preferred” drug on the formulary like Restatsis. Id.           ¶   104. Plaintiff alleges that

Defendants’ agreement with Plan 3 prohibits the plan from contracting with Defendants’

competitors (such as Plaintiff) beyond the one-year term, regardless of the offer that the competitor

may make. Id.      ¶ 107.
       Plaintiff also relies on a public statement by Allergan’s CEO in mid-2017, stating that

Allergan has “blocked” Plaintiff from the Part D DED market. Id.            ¶   14. Plaintiff continues that

the financial terms (including discounts, rebates, and price protection) that Plaintiff offered the

three Part D plans “far exceeded” the discount rates on Xiidra that Plaintiff successfully offered to

commercial prescription drug plans. Id.       ¶   106. Thus, Plaintiff alleges that Allergan is engaged in

an “overarching and interconnected scheme of anticompetitive tactics, which have successfully

blocked Shire’s access to the Part D market[.]” Id.        ¶ 108.
       Plaintiff alleges that Allergan’s conduct will effectively deny or severely limit Part D

beneficiaries’ access to Xiidra, the only drug approved for the treatment of both the signs and

symptoms of DED. Id.        ¶ 136.   Plaintiff asserts that Defendants’ conduct forces Part D patients (1)

to make higher copayments for Xiidra; (ii) to accept less value for their copayrnent because

Restasis is inferior to Xiidra; and (iii) to incur higher costs for DED treatment by purchasing a

topical steroid used in conjunction with Restasis treatment, which is unnecessary when using

Xiidra. Id.   ¶   137. Plaintiff continues that it “will continue to lose millions of dollars in sales and

profits from within the [Part D DED market]” as a result of Defendants’ actions. Id.           ¶   151.

    II. PROCEDURAL HISTORY

       Plaintiff filed its Complaint on October 2, 2017, alleging seven causes of action: (I)

monopolization under the Sherman Act, 15 U.S.C.            §   2; (II) attempted monopolization under the

Sherman Act, 15 U.S.C.       § 2; (III) agreements in restraint of trade under the Sherman Act,     15 U.S.C.



                                                       9
§ 1; (IV) monopolization under the New Jersey Antitrust Act, N.J.$. § 56:9-4; (V) attempted
monopolization under the New Jersey Antitntst Act, N.J.S.     § 56:9-4; (VI) agreements in restraint
of trade under the New Jersey Antitrust Act, N.J.S.   § 56:9-3; and (VII) tortious interference with
business relationships. Compi.    ¶ 25. Defendants filed a motion to dismiss pursuant to federal
Rule of Civil Procedure 12(b)(6) on December 5, 2017. D.E. 14. Plaintiff filed opposition, D.E.

31, to which Defendants replied, D.E. 32. Plaintiff filed a letter of supplemental authority, D.E.

48, and Defendants responded, D.E. 50.

          On September 28, 2018, Plaintiff sought leave to amend its Complaint for the sole purpose

of including money damages in the relief sought. D.E. 55. Because the proposed amendment did

not alter any of the substantive allegations set forth in the original Complaint, the parties agreed

that Defendants’ pending motion to dismiss would apply to the FAC. See D.E. 58. On February

26, 2019, the Court held oral argument on the motion. D.E. 70.

    IlL    STANDARD Of REVIEW

          Rule 12(b)(6) of the federal Rules of Civil Procedure permits a defendant to move to

dismiss a count for “failure to state a claim upon which relief can be granted[.]” To withstand a

motion to dismiss under Rule 12(b)(6), a plaintiff must allege “enough facts to state a claim to

relief that is plausible on its face.” Belt Ati. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A

complaint is plausible on its face when there is enough factual content “that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). Although the plausibility standard “does not impose a probability

requirement, it does require a pleading to show more than a sheer possibility that a defendant has

acted unlawfully.” Connelty v. Lane Const. Corp., 809 F.3d 780, 786 (3d Cir. 2016) (internal




                                                 10
quotation marks and citations omitted). As a result, a plaintiff must “allege sufficient facts to raise

a reasonable expectation that discovery will uncover proof of [his] claims.” Id. at 789.

       In evaluating the sufficiency of a complaint, a district court must accept all factual

allegations in the complaint as true and draw all reasonable inferences in favor of the plaintiff.

Phillips v. Clv. of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008).          A court, however, is “not

compelled to accept unwarranted inferences, unsupported conclusions or legal conclusions

disguised as factual allegations.” Baraka v. McGreevey, 481 F.3d 187, 211 (3d Cir. 2007). If,

after viewing the allegations in the complaint most favorable to the plaintiff, it appears that no

relief could be granted under any set of facts consistent with the allegations, a court may dismiss

the complaint for failure to state a claim. Defazio v. Leading Edge Recovery Sots., No. 10-2945,

2010 WL 5146765, at *1 (D.N.J.Dec. 13, 2010).

    IV. ANALYSIS

        Defendants argue that Plaintiff fails to plausibly plead a relevant product market and fails

to sufficiently allege anticompetitive conduct. Def. Br. at 2-5, 13-39. Because the antitrust claims

fail, Defendants continue, so must the tortious interference claim. Id. at 39-40. Plaintiff responds

that it has plausibly alleged the relevant market and anticompetitive conduct. P1. Opp’n at 14-3 8.

It adds that tortious interference can exist separate and apart from the alleged anticompetitive

conduct. Id. at 3 8-40.

        Section 1 of the Sherman Act provides that “[e]very contract, combination in the form of

trust or otherwise, or conspiracy, in restraint of trade or commerce among the several States, or

with foreign nations, is declared to be illegal.” 15 U.S.C.   § 1. A Section 1 claim consists of two
elements: (1) “the plaintiff must show that the defendant was a party to a contract, combination.

 or conspiracy,” and (2) “the plaintiff must show that the conspiracy.    .   .   imposed an unreasonable



                                                  11
restraint on trade.” In reIns. BrokerageAntitrttst Litig., 61$ F.3d 300, 315 (3d Cir. 2010) (internal

quotations omitted).

        Section 2 of the Sherman Act prohibits “monopoliz[ing], or attempt[ing] to monopolize, or

combin[ing] or conspir[ing] with any other person or persons, to monopolize any part of the trade

or commerce among the several States, or with foreign nations.” 15 U.S.C.      § 2. Monopolization
is demonstrated through “(1) the possession of monopoly power in the relevant market and (2) the

willful acquisition or maintenance of that power as distinguished from growth or development as

a consequence of a superior product, business acumen, or historic accident.” SmithKline Corp. v.

Eli Lilly & Co., 575 F.2d 1056, 1062 (3d Cir. 1978) (quoting United States e. Grinnell Corp., 384

U.S. 563, 570-7 1 (1966)). For attempted monopolization, a plaintiff must show that a defendant

“(1) had specific intent to monopolize the relevant market, (2) engaged in anti-competitive or

exclusionary conduct, and (3) possessed sufficient market power to come dangerously close to

success.” Barr Labs., Inc. v. Abbott Labs., 97$ f.2d 9$, 112 (3d Cir. 1992); see also Phila. Taxi

Ass ‘n, Inc v. Uber Techs., Inc., 886 f.3d 332, 339 (3d Cir.), cert. denied sub nom. Phila. Taxi

Ass ‘n, Inc. v. Uber Techs., Inc., 139 5. Ct. 211(2018).

       Further, “the New Jersey Antitrust Act shall be construed in harmony with ruling judicial

interpretations of comparable federal antitrust statutes.” Eisai, Inc. v. Sanofi Aventis US., LLC,

821 F.3d 394, 402 n.h     (3d Cir. 2016) (quoting State v. N.J Trade Waste Ass’n, 96 N.J. 8, 19

(1984)). Both parties agree on this point. Def. Br. at 12 n.6; P1. Opp’n at 12-37. Therefore, the

Court analyzes the antitrust claims pursuant to federal law.

Relevant Product Market

       In an antitrust matter, two markets must be defined: the relevant product market and the

relevant geographic market. See LePage ‘s Inc. v. 3M, 324 F.3d 141, 146 (3d Cir. 2003) (analyzing



                                                 12
a Section 2 claim); Tunis Bros. Co. v. ford Motor Co., 952 F.2d 715, 722-27 (3d Cir. 1991)

(analyzing a Section 1 claim). Defendants contend that Plaintiffs relevant product market     —   the

Medicare Part D DED market        —   is implausibly narrow. Def. Br. at 14. In support, Defendants

argue that because Plaintiff is alleging supplier exclusion, the relevant product market must be

defined from the supplier’s perspective. Id. at 15. Defendants argue, as a result, that the relevant

product market must include the commercial prescription insurance market.             Id. at 22-23.

Defendants also note that there is no allegation that Part D DED sales are essential to Shire’s

survival. Id. at 24.

        Plaintiff responds that the injury is both to Shire and Part D DED patients, therefore the

relevant product market should also take into account the consumer’s perspective. P1. Opp’n at

14-15. Plaintiff also notes that from the supplier’s perspective, suppliers treat the Part D market

independently from the commercial market, and practical indicia also demonstrate that the Part D

market is distinct from the commercial market. Id. at 15-20.

        The Third Circuit has not yet ruled on this issue, that is, the appropriate relevant product

market when a supplier alleges that it has been improperly excluded. Although the matter is not

free from doubt, the Court finds that under the circumstances alleged (that is, a supplier allegedly

excluded from a market), the relevant product market consists of those to whom the supplier can

sell unless special circumstances exist.       As a result, Plaintiffs proposed relevant market    —




Medicare Part D   —    is not plausibly pled because it is too narrow. The proposed market fails to

account for others, such as non-government payers, to whom Plaintiff can sell its product.

        Before turning to the analysis of the relevant product market, the Court notes the

overarching aim of antitrust law that permeates all aspects of the legal analysis: “[t]he purpose of

the Sherman Act ‘is not to protect businesses from the working of the market; it is to protect the



                                                   13
public from the failure of the market.” Brokerage Concepts, Inc. v. US. Healthcare, Inc., 140

F.3d 494, 518 (3d Cir. 1998) (quoting Queen City Pizza, Inc. v. Domino’s Pizza, Inc., 124 F.3d

430, 441 (3d Cir. 1997)). Antitrust laws protect competition, not competitors, and can relegate an

entire class of competitors to “oblivion” unless consumers are also hurt by the lack of competition.

Id. (citing Town   Sound   & Custom Tops, Inc. v. Chrysler Motors Corp., 959 F.2d 468, 494 (3d Cir.

1992)).

          Plaintiff points to Brown Shoe Co. v. United States, 370 U.S. 294 (1962), in support of its

position. Brown Shoe concerned a proposed merger between two large manufacturers and retail

sellers of shoes. Id. at 296-97. The government challenged the merger under Section 7 of the

Clayton Act, which addresses mergers that substantially lessen competition or tend to create a

monopoly. Id. The Supreme Court discussed the analysis necessary in defining a relevant product

market. Id. at 325-28. The majority explained that the “outer boundaries of a product market are

determined by the reasonable interchangeability of use or the cross-elasticity of demand between

the product itself and substitutes for it.” Id. at 325. However, the Court in Brown Shoe noted that

within a broad market, well-defined submarkets can also exist. Id. The Court stated that the

boundaries of these submarkets depend on “practical indicia” such as “industry or public

recognition of the submarket as a separate economic entity, the product’s peculiar characteristics

and uses, unique production facilities, distinct customers, distinct prices, sensitivity to price

changes, and specialized vendors[.]” Id. Applying these factors, the Supreme Court upheld the

district court’s finding that the distinct product markets in Brown Shoe were men’s, women’s, and

children’s shoes. Id. at 326.

          In United States v. Aetna Inc., 240 F. Supp. 3d 1, 8 (D.D.C. 2017), another case on which

Plaintiff relies, the district court was again faced with a government challenge pursuant to Section



                                                   14
7 of the Clayton Act as to a proposed merger between Aetna and Humana. Aetna and Hurnana

were two of the largest health insurance companies in the country. Id. One issue that the court

confronted was whether the relevant product market consisted of general Medicare or of the

narrower Medicare Advantage. Id. at 11-16. Medicare is a baseline federal government health

insurance program for seniors, while Medicare Advantage plans are private insurance programs

offered to Medicare-eligible seniors that typically include a broader scope of coverage than that of

traditional Medicare. Id. at l1-13. Using the Brown Shoe factors, the Aetna court concluded that

the relevant product market was the narrower Medicare Advantage. Id. at 29. The judge in Aetna

recognized that the healthcare industry and related publications identified Medicare and Medicare

Advantage as distinct markets. Id. at 24. further, according to the trial judge, both Aetna and

Humana reported Medicare Advantage results separately in their annual financial reports. Id. The

court in Aetna continued that both companies divided employees into Medicare Advantage-

specific groups, used separate IT platforms for Medicare Advantage, and set pricing on a different

track for Medicare Advantage. Id. The Aetna court recognized that “[e]vidence abounds of

intense, local competition between Medicare Advantage plans” and therefore “the evidence tends

to establish the existence of a market for the sale of individual Medicare Advantage plans.”8 Id.

at 29.




 The Aetna court also had to determine whether the public exchanges under the Affordable Care
Act could comprise a separate relevant market.
8
  The Aetna decision followed trial so that the district court had information not be available at the
motion to dismiss state. for example, the court in Aetna considered econometric evidence
indicating that a merger would substantially dampen competition in the Medicare Advantage
market and evidence demonstrating how head-to-head competition in the Medicare Advantage
market benefited consumers by lowing premiums and copays. Id. at 3 3-45.



                                                  15
       As noted, the Third Circuit has not expressly addressed the issue before the Court. Yet, in

Brokerage Concepts, Inc. v. US. Healthcare, Inc., 140 f.3d 494 (3d Cir. 1998), the Circuit

engaged in a pertinent analysis as to determining a relevant product market.         In Brokerage

Concepts, “Gary’s”9 consisted of a small chain of pharmacies in Pennsylvania.          Id. at 501.

Defendant U.S. Healthcare, Inc., had a health maintenance organization (“HMO”) as well as third-

party administrator (“TPA”) business, both run through its subsidiaries. Id. at 501, 504. A TPA

is an organization that provides important services for employers who wish to self-insure for their

health benefit insurance needs. Id. at 504.     An HMO is a network of healthcare providers

(including doctors, hospitals, and pharmacies) in a geographic region that individuals can

subscribe to in order to get reduced copayrnents for healthcare services within the network. Id. at

505. Under the defendant’s HMO prescription purchase program, the HMO’s subscribers selected

one pharmacy from a network of providers; the subscribers could thereafter purchase their

medications from the selected pharmacy for a small co-pay. Id. For participating pharmacies, the

defendant’s HMO paid “a set monthly amount based on the number of U.S. Healthcare subscribers

designating that pharmacy[,]” and pharmacies wanted to be in the HMO network for financial

reasons. Id.

       In 1991, all of Gary’s stores were approved providers in the defendant’s HMO pharmacy

network. Id. That same year, Gary’s decided to self-insure for its own employees’ health benefits

and was, therefore, in need of a TPA. Id. Instead of selecting the defendant’s TPA, however,

Gary’s chose the plaintiff. Id. As a result, the defendant retaliated against Gary’s in the HMO

arena by conducting on-site audits, placing one store on a freeze for three months, and not




 “Gary’s” full name was Eagleville Pharmacy, Incorporated d/b/a I Got It at Gary’s. Brokerage
Concepts, Inc., 140 F.3d at 501, 505.
                                                16
processing an application for a new store. Id. at 505-506. Not surprisingly, Gary’s switched to

the defendant’s TPA. Id. The plaintiff sued the defendant for, among other things, a violation of

Section 1 of the Sherman Act. Id. at 507-08. The plaintiffs theory of liability was that the

defendant improperly used its market power in the HMO area to force Gary to switch to the

defendant’s TPA. Id. at 508, 510.’°

       To evaluate plaintiffs Section 1 claim, Chief Judge Becker explained that the court first

had to define the relevant product and geographic markets. Id.   at   513. As to the product market,

the court in Brokerage Concepts indicated that “[t]he outer boundaries of a product market are

determined by evaluating which products would be reasonably interchangeable by consumers for

the same purpose.” Id. (citations omitted). “Interchangeability implies that one product is roughly

equivalent to another[,]” the Circuit observed, and “while there might be some degree of preference

for the one over the other, either would work effectively.” Id. (internal quotations and citations

omitted). Chief Judge Becker continued that a measure of interchangeability is “cross elasticity

of demand between the product itself and substitutes for it.” Id. at 5 13-14 (quoting Queen City

Pizza, Inc. v. Domino ‘.s’ Pizza, Inc., 124 f.3d 430, 437 (3d Cir. 1997), which was quoting Brown

Shoe, 370 U.S. at 325). “When there is cross-elasticity of demand between products in a market,

‘the rise in the price of a good within [the] relevant market would tend to create a greater demand

for other like goods in that market.” Id. at 514 (quoting Tunis Bros., 952 f.2d at 722).

       The plaintiff argued that the relevant product market was a “single brand market[,]”

meaning   only   members of the defendant’s HMO with prescription drug benefits. Id. The Circuit

rejected the plaintiffs proposed market as too narrow. Id. Chief Judge Becker reasoned that the



‘°
   The plaintiff characterized the defendant’s actions as a form of unlawful tying. Id. at 508, 510.
Ultimately, the Third Circuit disagreed and found that the alleged conduct fell somewhere between
a tying arrangement and reciprocal dealing. Id. at 511.
                                                 17
defendant HMO’s members are interchangeable with members from other HMOs as well as

uninsured persons who purchase prescription drugs. Id. The court in Brokerage Concepts found

that the fact that pharmacies remained in the defendant’s HMO network even when defendant

lowered reimbursement amounts did not demonstrate a lack of cross-elasticity of demand.

Critically, Chief Judge Becker indicated that the plaintiffs claim had to be analyzed from Gary’s

perspective and not from the viewpoint of the members of the defendant’s HMO. Id. at 515; see

also id. at 514 (“Thus the issue is which products, if any, Gary’s, the consumer, would find to be

reasonably interchangeable with, or substitutable for, [the defendant’s] members who purchase

prescription drugs.”).   As noted, the Circuit concluded that from Gary’s perspective, the

defendant’s HMO members were interchangeable with uninsured persons who buy prescription

drugs and other HMOs’ members. Id. at 5 14-15.

        Although the Third Circuit has not ruled on the pending issue, the Eighth Circuit has. In

Little Rock C’ardiology Clinic PA e. Baptist Health, 591 F.3d 591, 594 (8th Cir. 2009), the plaintiff

started its own hospital and alleged that defendant, the largest hospital company in the state, used

its superior market power to force a large health insurance company to terminate its relationship

with the plaintiff. The plaintiff sued for violations of Section 1 and Section 2 of the Sherman Act.

Id. at 595.

        The plaintiff defined the relevant product market as patients covered by private insurance,

thereby excluding uninsured patients and patients covered by government insurance programs. Id.

at 596-97. Relying in part on Brokerage Concepts, the Eighth Circuit rejected the plaintiffs

proposed product market as unduly narrow. Id. The Little Rock court reasoned as follows:

               [The plaintiff] argues that the product market should be limited to
               patients using private insurance because private insurance and
               government insurance—the other primary method of payment—are
               not reasonably interchangeable. The trouble with this theoty is that
               it analyzes the issue from the wrong side oft/ic transaction. It may
               be true that, from the patient perspective, private insurance and
               Medicare/Medicaid are not reasonably interchangeable. For a
               variety of reasons, including age and financial considerations, a
               person with private insurance may not qualify for these government
               programs. But this lawsuit is not about the options available to
               patients, it is about the options available to shttt-out cardiologists.

Id. at 597 (emphases added). The Little Rock court continued that the plaintiffs claims “boil down

to the allegation that, due to [the defendant] ‘s allegedly unlawful actions, [the plaintiff] has access

to fewer patients,” therefore, “[t]he relevant question, then, is to whom might the cardiologists at

[the plaintiffs hospital] potentially provide medical service?” Id. The Eight Circuit recognized

that the plaintiff can provide service to patients “from either a government program such as

Medicare or Medicaid, or from a private insurer.” Id. (emphasis in original). Thus, the court

concluded, “[p]atients able to pay their medical bill, regardless of the method of payment, are

reasonably interchangeable from the cardiologist ‘s perspective—the correct perspective from

which to analyze the issue in this case.” Id. (emphasis added). The court in Little Rock emphasized

that the key inquiry in shut-out supplier cases is to whom can the supplier sell its product. Id.

        The first Circuit has reached the same conclusion. See Stop & Shop Supermarket Co. v.

B/tue Cross & 3/tie Shield ofRi., 373 F.3d 57, 67 (1st Cir 2004) (explaining that “the concern in




   The Third Circuit in federal Trade Commission v. Penn State Hershey Medical Center, 838
F.3d 327, 339-41 (3d Cir. 2016), disagreed with the Little Rock court’s analysis as to relevant
geographic market. The Circuit explained that in determining the relevant geographic market, the
Little Rock court (although not expressly), used the “Elzinga—Hogarty test,” which “first, [looks
to] the number of customers who come from outside the proposed market to purchase goods and
services from inside of it, and, second, [looks to] the number of customers who reside inside the
market but leave that market to purchase goods and services.” Id. at 339-40. The Circuit
recognized that this test is “utilized in non-healthcare markets to define the relevant geographic
market” and even “was once the preferred method to analyze the relevant geographic market,” but
“subsequent empirical research demonstrated that [it] resulted in overbroad markets with respect
to hospitals.” Id. Thus, the Circuit found this test to be “inconsistent” with the hypothetical
monopolist test, its preferred test for determining the relevant geographic market. Id. at 339.
                                                   19
an ordinary exclusive dealing claim by a shut-out supplier is with the available market for the

supplier” and “for Waigreens and Stop & Shop, their potential customers are presumptively all

retail customers for prescription drugs—not just that smaller sub-group who are insured or

reimbursed.” (emphasis in original)).

       Certain courts have recognized that suppliers may nevertheless establish a special sub

group of buyers if the supplier shows that special circumstances exist. See, e.g., Stop & Shop, 373

F.3d at 67 (“Conceivably   .   .   .   there might be some special circumstance that ma[kes] separate

consideration of [a] sub-group appropriate[] [bJut.        .   .   there is no hint in this case.”). As to health

care insurance markets, at least one district court has indicated that special circumstances are met

when a supplier can show that if it is shut out of a particular sub-market, the supplier’s long-term

viability is jeopardized. See Methodist Health Seres. Corp. v. OSF Healthcare Sys., No. 13-01054,

2015 WL 1399229 (C.D. Ill. Mar. 25, 2015). In Methodist Health, the plaintiff sued the defendant

under Section 1 and Section 2 of the Sherman Act. Id. at * 1. The parties were competing hospitals,

but only the defendant provided certain essential medical services, such as tertiary pediatric

services, Level 3 neonatal intensive care, and Level 1 trauma care. Id. The plaintiff alleged that

the defendant used these exclusive services as leverage over commercial health insurers, claiming

that the defendant threatened to withdraw from these commercial insurers’ networks if the insurers

included the plaintiff in their networks. Id. at *2. The plaintiff asserted that they needed the

business of these commercial insurers to supplement the comparatively low payments from

government insurers. Id. at *3•

       The Methodist Health court, at the motion to dismiss stage, permitted the complaint to go

forward although the plaintiff defined the relevant product market only as commercial payers,

excluding government payers. Id. at *7 The district judge found that the plaintiff had adequately



                                                      20
pled special circumstances; that is, the plaintiff alleged (and the defendant admitted) “that access

to privately-insured patients is critical to a healthcare provider’s long-term sustainability in light

of the comparatively low prices providers are required to charge patients covered by government

plans for the same services—prices that, in certain cases, may be below cost.” Id. (internal

citations omitted). Later, at the summary judgment stage, the !vfethodist Health court found for

the defendant. Methodist Health Servs. Corp. v. OSF Heatthcare Sys., No. 13-1054, 2016 WL

5817176, at *9 (C.D. Ill. Sept. 30, 2016), affd, 859 F.3d 408 (7th Cir. 2017). Nevertheless, the

court again reiterated that commercial and government payers are “not interchangeable from the

perspective of a hospital” as “government payers pay significantly less than commercial payers”

so much so that “payments from government insurers do not cover the providers’ costs.” Id. In

other words, the Methodist Health court permitted the relevant product market to consist solely of

commercial insurers due to special circumstances, that is, if the plaintiff relied solely on

government insurance, the plaintiff may have gone out of business.

       Turning to the matter at hand, the Court finds that when a supplier who is allegedly shut

out of a market (or a substantial portion of the market), the relevant product market consists of all

persons or entities to whom that supplier can reasonably sell unless special circumstances exist.

As a result, Plaintiffs product market of Medicare Part D is unduly narrow because it excludes

others, notably commercial payers, to whom Plaintiff can sell Xiidra. Plaintiff also has not

plausibly alleged special circumstances here. The Court therefore grants Defendants’ motion to

dismiss on this ground. This ruling follows the Eighth Circuit’s decision in Little Rock and the

first Circuit’s ruling in Stop & Shop. However, the ruling also finds support in the Third Circuit’s

Brokerage Concepts decision. There, the Circuit did not limit the relevant market to potential

pharmacy customers from the defendant’s HMO as the plaintiff had advocated. The Third Circuit



                                                  21
found that the defendant’s HMO members who purchase prescription drugs were interchangeable

with members of other prescription plans and uninsured persons because the proper perspective

was that of Gary’s, the pharmacy chain in question.

       In other words, perspective is critical. In this case, the proper perspective is from the

supplier’s vantage point rather than the customer’s view. For example, citing Brown Shoe and

Aetna, Plaintiff places great emphasis on the fact it “separate[s]” its sales between commercial

payers and government payers, e.g., FAC    ¶ 118, and it does plausibly plead this fact. In addition,
the Court would be very surprised if Defendants did not do same. Putting aside price differentials,

commercial and government health insurance entails different regulatory schemes. Id.         ¶J 1 19-
120. However, and critically, both Brown Shoe and Aetna dealt with potential mergers that were

going to harm competition vis-a-vis consumers     —   not suppliers.’2 The same has not been alleged

here, and the Court finds that Plaintiffs relevant product market is not plausibly pled.

Anticompetitive Conduct

       As noted, Plaintiff alleges two forms of anticompetitive conduct: Defendants’ bundling

agreements with Plans 1 and 2, as well as an exclusive dealing agreement with Plan 3. FAC          ¶J
91, 97, 107. Defendants claim that their conduct is “nothing more than lawful competition on the

merits,” because (1) Defendants do not have monopoly power over their bundled glaucoma drugs;

(2) Defendants’ agreements with the plans are only for one-year; and (3) Defendants’ combined

pricing is not below the collective costs of the relevant drugs. Def. Br. at 25-39. Plaintiff responds

that (1) Defendants have monopoly power over Restasis in the Part D market and do not need to




12
   Thus, if the Court was confronted with a proposed merger of Plaintiff and Defendants, then the
relevant product market might very well be Medicare Part D because the Court would be viewing
the issue from the consumer’s perspective. The consumer’s perspective was the relevant viewpoint
in both Brown Shoe and Aetna.
                                                 22
have monopoly power over any of the non-competing glaucoma drugs; (2) Plaintiff lacks

comparable glaucoma drugs to compete with Defendants’ Part D bundle; and (3) Defendants’ one-

year contracts can still be anticompetitive. P1. Opp’n at 24-3 5.

       The Third Circuit has reviewed numerous cases involving bundling agreements and

exclusive dealing arrangements. E.g., Eisai Inc. v. Sanofi Aventis US. LLC, $21 f.3d 394 (3d Cir

2016); Zf Mentor LLC v. Eaton Corp., 696 F.3d 254 (3d Cir 2012); LePage             Inc. v. 3M, 324

F.3d 141 (3d Cir 2003) (en banc); SmithKline Corp. v. Eli Lilly & Co., 575 F.2d 1056 (3d Cir

197$). SmithKline concerned cephalosporins, a class of antibiotics. SmithKline, 575 f.2d at 1059.

Due to its patents, the defendant enjoyed a monopoly in the cephalosporin market for years. Id.

In 1973, the plaintiff began selling Ancef, a cephalosporin that competed directly with the

defendant’s Kefzol. Id. In response, the defendant devised a revised marketing program so that if

a purchaser bought three of the defendant’s cephalosporins, the buyer received a 3% discount. Id.

at 1059-60. The defendant’s bundle included two cephalosporins, Keflin and Keflex, for which

the defendant faced no market competition. Id. at 1060-61. As a result, the plaintiff had to offer

a 16% to 35% discount on its one product, Ancef, to be able to compete with the defendant’s

bundled rebate. Id. at 1062. Even with the plaintiffs competition, the defendant’s market share

had only been reduced to 88.6% by 1975. Id. at 1060.

       The plaintiff sued the defendant for a violation of Section 2 of the Sherman Act. Id. at

1062. The Third Circuit determined that the defendant’s rebate programs insulated Kefzol from

true price competition with Ancef. Id. at 1065. The SmithKline court found that “the act of willful

acquisition and maintenance of monopoly power was brought about by linking products on which

[the defendant] faced no competition [Keflin and Keflex] with a competitive product, Kefzol.” Id.

The Circuit continued that “[t]he result was to sell all three products on a non-competitive basis in



                                                 23
what would have otherwise been a competitive market for Ancef and Kefzol” and that “[tjhe effect

of the [revised marketing program] was to force [the plaintiff] to pay rebates on one product,

Ancef, equal to rebates paid by [the defendant] based on volume sales of three products.” Id.

Thus, the court in SmithKline concluded that the defendant’s revised marketing plan “associate[d]

[the defendant]’s legal monopolistic practices with an illegal activity that directly affected the

price, supply, and demand of Kefzol and Ancef,” thereby violating Section 2 of the Sherman Act.

Id.

       In LePage   ‘,   the defendant manufactured Scotch tape and controlled over 90% of the

transparent tape market. 324 f.3d at 141. The plaintiff entered the private label transparent tape

market, meaning that it manufactured transparent tape sold under a retailer’s name rather than

under the plaintiffs name. Id. By 1992, the plaintiffs product accounted for 88% of the private

label transparent tape market. Id. The defendant then decided to enter the same market. Id. The

defendant instituted two programs, both consisting of bundled rebates, with major retailers. Id. at

144-45. The products in the bundled rebates consisted of goods from over six of the defendant’s

product lines. Id. at 154. The rebates were considerable and, importantly, if a retail customer

failed to meet the target in any single product line, then it lost the entire rebate. Id. The plaintiff

sued the defendant for violation of Section 2 of the Sherman Act. Id. at 145.

        In evaluating the plaintiffs antitrust claims, the Third Circuit in LePage ‘s discussed its

earlier opinion in SmithKline, where it recognized that the gravamen of the defendant’s Section 2

violation was that the defendant “linked a product on which it faced competition with products on

which itfaced no competition.” Id. at 156 (emphasis added) (citing SmithKline, 575 F.2d at 1065).

Similarly, the Circuit recognized that in LePage ‘.s’, the defendant’s bundled rebates exploited its

monopoly power over Scotch tape, as Scotch tape was indispensable to any retailer in the



                                                  24
transparent tape market. Id. The court determined that the defendant thus “used its monopoly in

transparent tape, backed by its considerable catalog of products, to squeeze out” the plaintiff from

the private label transparent tape market. Id. The Circuit also concluded that the defendant’s

rebate programs were designed to have major retailers deal exclusively with the defendant, as the

defendant set targets to force a retailer to either drop any non-Scotch products or lose the maximum

rebate. Id. at 159. The Circuit accordingly found the defendant in violation of Section 2. Id.

       More recently, in Zf Mentor, the relevant market was heavy duty (“HD”) truck

transmissions in North America. 696 F.3d at 263. There were only four direct purchasers, referred

to as the Original Equipment Manufactures (“OEM5”), of RD transmissions in North America. Id.

at 264. Truck buyers, the ultimate consumers of RD transmissions, could select the transmission

and other components of their trucks from OEM catalogues called “data books.” Id. Data books

listed component choices as “standard” or “preferred/preferentially-priced,” with the latter being

the lowest priced component in the data book among comparable products. Id.              Data book

placement was essential for success in the HD transmissions industry. Id.

       The defendant was a monopolist in the market for RD transmissions in North America

since the 1 950s. Id. The plaintiff entered the market in 1989, and then joined a joint venture in

1999 to develop another competing transmission. Id. In response, the defendant entered into long-

term agreements (“LTA5”) with each OEM for at least a five-year duration that included a

conditional rebate program. Id. at 265. Under the conditional rebate programs, OEMs could only

receive rebates if they purchased a specified percentage of their requirements from the defendant

(a “market share penetration target”), generally anywhere from 87% to 97.5% of the OEMs’

requirements. Id. The LTAs also required the OEMs to publish the defendant’s product as the

standard offering in their data books. Id. Moreover, two of the LTAs required OEMs to remove



                                                 25
competitors’ products from their data books completely. Id. Finally, the LTAs required the OEMs

to “preferentially price” the defendant’s transmissions against its competitors’ products, which

was sometimes achieved by OEMs raising the price of a competitor’s product. Id. at 266.

       After the defendant entered into the LTAs with the OEMs, the defendant imposed

additional price penalties on customers who selected the plaintiffs product and urged OEMs to

“force feed” the defendant’s product to customers. Id. at 267. Although the defendant’s prices

were generally lower than the plaintiff’s prices, the defendant’s prices were never below its costs.

Id. at 26$. Due to the defendant’s actions, the plaintiffs market share dropped to 8% by 2003 and

then to 4% by 2005; ultimately the plaintiff went out of business in 2007. Id. The plaintiff sued

the defendant pursuant to Section 1 and Section 2 of the Sherman Act as well as Section 3 of the

Clayton Act. Id.

       The ZF Mentor court defined an exclusive dealing contract as an “an agreement in which

a buyer agrees to purchase certain goods or services only from a particular seller for a certain

period of time.”    Id. at 270.    The Third Circuit recognized that such agreements can be

procompetitive, as they assure supply, price stability, outlets, investments, and planning. Id. Yet,

the court in ZF Mentor also indicated that exclusive dealing arrangements can be anticompetitive,

especially when “one supplier of goods or services unreasonably.    .   .   deprive[s] other suppliers of

a market for their goods.” Id. Anticompetive effects, the Circuit observed, is of “special concern

when [the restraints are] imposed by a monopolist.” Id. at 271.

       The Zf Mentor court ruled that “[d]ue to the potentially procompetitive benefits of

exclusive dealing agreements, their legality is judged under the rule of reason [test].” Id. Under

the rule of reason test, the Third Circuit determined that “[t]he legality of an exclusive dealing

arrangement depends on whether it will foreclose competition in such a substantial share of the



                                                 26
relevant market so as to adversely affect competition.” Id. (citing Tampa flee. Co. v. Nashville

Coal Co., 365 U.S. 320, 328 (1961)). The Circuit explained that “[i]n other words, an exclusive

dealing arrangement is unlawful only if the ‘probable effect’ of the arrangement is to substantially

lessen competition, rather than merely disadvantage rivals.” Id. (citing Tampa flee. Co., 365 U.S.

at 329). The Zf Mentor court indicated that the following factors are relevant in conducting the

analysis: relative market power, substantial market foreclosure, contract duration, actual

anticompetitive effects versus procompetitive effects, coercive behavior, and a customer’s ability

to terminate agreements. Id. at 27l72.13 The circuit noted that the presence of exclusive dealing

is a threshold requirement. Id. at 282.

       In applying the facts to this framework, the ZF Mentor court first explained that the

p1 aintiff established exclusive dealing. Id. at 282-84. Although the LTAs did not expressly require

exclusive dealing, the Circuit recognized that the LTAs’ market penetration targets served, in

effect, as mandatory purchase requirements.        Id. at 282.    The Third Circuit likened these

agreements to the bundled rebates in LePage ‘s, where no express exclusivity requirement existed,

but the agreements were designed to, and did, operate as exclusive dealing agreements nonetheless.

Id. (citing LePage ‘s, 324 F.3d at 157-58). Additionally, the court in Zf Mentor recognized that

exclusive dealing agreements typically cover 100% of the buyer’s needs but that “partial”

exclusive dealing can still be unlawful. Id. at 283. The Zf Mentor panel continued the LTAs, as



‘
   The Circuit also discussed the price-cost test for predatory pricing, that is, “pricing below an
appropriate measure of cost for the purpose of eliminating competitors in the short run and
reducing competition in the long run.” Id. at 272 (quoting Cargill, Inc. v. !vlonfort of Cob., 479
U.S. 104, 117 (1986)). The court in Zf Mentor noted that “[t]he Supreme Court has expressed
deep skepticism of predatory pricing claims.” Id. Ultimately, the Circuit determined that the price-
cost test was not the appropriate standard to apply because the plaintiff did not allege “that the
price itself functioned as the exclusionary tool,” and instead turned to a rule of reason analysis. Id.
at 281. Here, Plaintiff has not plausibly pled predatory pricing, so the Court foregoes a price-cost
analysis.
                                                  27
partial exclusive dealing contracts, could be unlawful because there were only four OEMs, the

defendant was a long dominant supplier, and the defendant entered into long-term agreements with

each OEM covering 90% of the customer base. Id. The Circuit concluded that the plaintiff had

met the threshold requirement by pleading partial, defacto exclusive dealing arrangements. Id. at

284.

       The ZF Mentor court then turned to market conditions, recognizing that “[e]xclusive

dealing will generally only be unlawful where the market is highly concentrated, the defendant

possesses significant market power, and there is some element of coercion present.” Id. (citing

Tampa Elec. Co., 365 U.S. at 329). The Circuit recognized that RD transmissions are expensive

to produce, must be modified by geographic region, and “must pass through the highly

concentrated intermediate market in which the OEMs operate.” Id. at 285. The court noted that

other than the plaintiff, “no significant external supplier ha[d] entered the market for the

[preceding] twenty years,” as the market had “long been dominated” by the defendant. Id. at 284.

Thus, the court in Zf Mentor found that the defendant had “leveraged its position as a supplier of

necessary products to coerce the OEMs into entering into the LTAs” even though “many of the

terms of the LTAs were unfavorable to the OEMs and their customers.” Id. at 285. The Circuit

recognized that “a monopolist may use its power to break the competitive mechanism and deprive

customers of the ability to make a meaningful choice,” and that the case before it “involve[d]

precisely the combination of factors” that resulted in “the rare case in which exclusive dealing

would pose a threat to competition.” Id.

       The court in Zf Mentor then examined the extent of market foreclosure, the length of the

LTAs, and anticompetitive provisions in the agreements. Id. at 286-87. The Circuit recognized

that the defendant foreclosed a significant portion of the market, as the defendant entered into a



                                               2$
LTA with each of the four OEMs and essentially required them to purchase 80% to 97.5% of their

requirements from the defendant. Id. at 286. The impact, the court noted, was that the plaintiffs

overall market share dropped, from 8-14% in 2003, to 4% in 2005. Id. The Zf Mentor court also

observed that the LTAs were not short-term agreements. Id. at 287. The Circuit noted that courts

have found agreements for under a year to be presumptively lawful and agreements for one to two

years to be lawful under certain circumstances. id. at 286-87. Although long-term exclusive

dealing contracts are not per se unlawful, the Zf Mentor court found that the defendant’s five-

year exclusive dealing contracts with all four OEMs to secure over 85% of the market were

“unprecedented.” Id. Finally, the Circuit recognized that “the LTAs were replete with provisions

that a reasonable jury could find anticompetitive,” recognizing that defendant’s provisions barring

certain competitors’ products from being listed in the QEMs’ data books as a “disaster” for the

competitors. Id. at 287. The Zf Mentor court concluded that “there was more than sufficient

evidence for a jury to conclude that the cumulative effect of [the defendantj’s conduct was to

adversely affect competition.” Id. at 289.

       In Eisai, the defendant sold Lovenox, an injectable anticoagulant drug, since 1993. Elsal,

821 f.3d at 399. In 2005, the plaintiff purchased a license to sell fragmin, a competing injectable

anticoagulant drug.    Id.   The relevant product market consisted of two other injectable

anticoagulant drugs available in the United States from 2005 to 2010. Id. Lovenox had the largest

market share at 8 1.5% to 92.3%, and Fragmin had the second largest at 4.3% to 8.2%. Id. United

States hospitals used group purchasing organizations (“GPOs”) to negotiate their drug contracts.

Id. at 400. The defendant offered the GPOs a program where hospitals received price discounts

based on the volume of Lovenox purchased in comparison to other competing drugs. Id.             If

purchases of Lovenox were under 75% of total anticoagulant purchases, hospitals only received a



                                                29
flat 1% discount. Id. Yet, as the percentage of Lovenox increased, hospitals received discounts

ranging from 9% to 30%. id. The program also included a forrnulary access clause that limited a

hospital’s ability to give competing drugs priority status on its formularies. Id.

       The plaintiff sued the defendant for violations of Section 1 and Section 2 of the Sherman

Act, Section 3 of the Clayton Act, and sections of the New Jersey Antitrust Act. Id. at 401. The

district court granted summary judgment for the defendant. fri. On appeal, the Eisai court again

recognized that exclusive dealing contracts can have procompetitive benefits such as a consistent

supply and price stability, but under the rule of reason, such contracts are unlawful when “the

‘probable effect’ of the arrangement is to substantially lessen competition, rather than merely

disadvantage rivals.” Id. at 403.

        The Third Circuit reviewed its past decisions in LePage      and ZF Mentor. Id. at 404-07.

The Circuit described its decision in LePage ‘s, in light of Zf Mentor, as a matter in which a single-

product producer is excluded through a bundled rebate program offered by a producer of multiple

products, with the rebates conditioned on purchases across the multiple product lines. Id. at 405.

The Eisai court found the decision in LePage ‘s inapposite because nothing in the record indicated

that “an equally efficient competitor was unable to compete” with the defendant. Id. at 406. The

court in Elsal also distinguished Zf Mentor where noncompliance with the dominant

manufacturer’s agreements “would jeopardize the [customer’s] relations with the dominant

manufacturer” and potentially cut off the customer’s supply. Id.      By comparison, in Eisai, even

if a GPO chose to terminate the defendant’s agreement in its entirety, “it could still obtain Lovenox

at the wholesale price,” it would simply forgo the 1% discount. Id. The court in Eisai also

explained that contracting with “a few dozen hospitals out of almost 6,000 in the United States is

not enough to demonstrate ‘substantial foreclosure’—particularly, if the reason a hospital did not



                                                  30
change to Fragmin was due to price, i.e., the loss of the discounts offered by the Program.” Id. at

404. Finally, the Eisai court noted that the only example of an anticompetitive effect was a price

increase in the defendant’s drug, but the increase was consistent with the overall market. Id. at

407.   Therefore, Eisai court upheld the district court’s grant of summary judgment for the

defendant. Id. at 408.

       This Court makes a few observations in light of the foregoing cases. At the outset, neither

bundled rebates nor exclusive dealing contracts are inherently anticompetitive. In fact, both can

be procompetitive and potential anticompetitive effects are subject to a fact-sensitive analysis.

One example of anticompetitive conduct, as discussed in SmithKline, occurs when a defendant

offers a bundled rebate in which it links the competitive product with a product over which the

defendant has a monopoly. Here, Plaintiff has not alleged that Defendants have a monopoly over

the glaucoma drugs’4 which it bundles with Restasis, the product competing with Plaintiff’s Xiidra.

As a result, SmithKtine does not support Plaintiffs position.

       A second scenario was discussed in Lepage ‘s, which offered a variation on SmithKline. In

both cases, the defendant tied its bundled rebate to a product over which it had a monopoly.

However, in Lefage ‘s, the defendant went further and linked its bundled rebate to several product

lines. The plaintiff, however, did not have competing product lines with which it could link its

private label transparent tape. Here, as noted, Plaintiff has not plausibly alleged that Defendants

have a monopoly over their bundled glaucoma drugs. Moreover, Plaintiff— a large pharmaceutical

company   —   has also not asserted that it did not have other available products that it could offer




‘
  By monopoly, the Court means that Plaintiff has not alleged that Defendants’ glaucoma drugs
do not face competition from a comparable substitute.
                                                  31
Plan 1 or Plan 2 as part of a bundled rebate. LePage ‘s, therefore, also does not support Plaintiffs

position.

       Additionally, Plaintiff does not find relief pursuant to Zf Mentor. Zf Mentor dealt with

a highly concentrated market, HD transmissions, that had significant barriers to entry. Plaintiff

has not made similar allegations concerning the pharmaceutical drug market in which it operates.

Moreover, because the market in Zf Mentor was so highly-concentrated and because the

defendant had been dominant in the market for decades, the OEMs had to have access to the

defendant’s products. No similar allegation has been made here as to Restasis; that is, Plaintiff

has not asserted that either government or commercial payers must have Restasis (or other

Defendant products).

        More importantly, ZF Mentor involved contracts that were at least five years in length.

The contracts at issue here are for one year and are open to competitive bidding on an annual basis.

FAC ¶ 6$. As the Third Circuit observed in ZFlieritor, short-term agreements present little threat

to competition. ZfA’fenitor, 696 F.3d at 286 (citing cases where courts found that contracts under

one-year in duration are presumptively lawful and contracts for one to two years are lawful).

Plaintiff relies on an unnamed person from Plan 3 indicating, in response to Plaintiffs inquiry as

to how to compete with Defendants moving forward, that “you don’t.” FAC ¶ 102. This statement

supports Plaintiffs position, but it is not sufficient to carry Plaintiffs plausibility burden. Plaintiff

does not indicate who within Plan 3 made the statement, so it is not clear that the speaker had

authority to make such a broad pronouncement for Plan 3.                Moreover, the statement can be

interpreted as business posturing for future negotiations. Most importantly, the statement only

pertains to Plan 3   —   it fails to account for future dealings with Plans I and 2.




                                                      32
       In sum, Plaintiff has not plausibly pled the requisite anticompetitive conduct. For this

independent reason, the motion to dismiss is granted.

Tortious Interference

       Defendants argue that because Plaintiffs tortious interference count is premised on the

alleged anticompetitive conduct, and because the Plaintiffs anticompetitive conduct is not

plausibly pled, the tortious interference count must also be dismissed. Def. Br. at 40. Plaintiff

replies that tortious interference can encompass conduct broader than anticompetitive behavior;

thus, its claim may stand even if the Court grants Defendants’ motion to dismiss as to the antitrust

allegations. P1. Opp’n at 39-40.

       Under New Jersey law, tortious interference has four elements: “(1) a reasonable

expectation of economic advantage to plaintiff, (2) interference done intentionally and with

‘malice,’ (3) causal connection between the interference and the loss of prospective gain, and (4)

actual damages.” Varralto v. Hammond Inc., 94 F.3d $42, 84$ (3d Cir. 1996) (citing Printing

Mart—Morristown v. Sharp Elecs. Corp., 116 N.J. 739 (1989)). The Court agrees with Plaintiff

that, as a matter of law, tortious interference can cover wrongful conduct other than antitrust

activity. However, as pled, the only improper conduct on which Plaintiff bases its claim for

tortious interference is Defendants’ alleged anticompetitive activity. FAC ¶J 200-208. As a result,

because the Court is dismissing Plaintiffs antitrust counts, it also dismisses Plaintiffs tortious

interference count.

   V. CONCLUSION

       In sum, the Court grants Defendants’ motion to dismiss Plaintiffs first Amended

Complaint, D.E. 14. The Court dismisses all counts without prejudice. Plaintiff has thirty (30)

days to file a second amended complaint, if it so chooses, consistent with this Opinion. If Plaintiff



                                                 33
fails to file a second amended complaint, the dismissal of Plaintiffs counts will be with prejudice.

An appropriate Order accompanies this Opinion.


Date: March 22, 2019



                                                      John Michael VazcAez,UJ.S.D.J.




                                                 34
